Peter Brackett & Thomas Brattle as abouesd plantiffs against William Kent Defend* in an Action of the case for withholding the third part & better of Rent due for the howse that the said Kent Liveth in beeing to the vallue of tenn or Eleuen pounds in Money & Due Damages according to Attachm* Dated the 25th of January 1671 . . . the Jurie . . . found for the plantiffe Eleuen pounds in money & costs of Court twenty three shillings & two pence.
Execucion Issued y° 15th of ye 1st m° 16f| for 12u 33 2d [18]